Name: Council Regulation (EEC) No 447/86 of 24 February 1986 amending, on account of the accession of Spain and Portugal, Regulations (EEC) No 1598/85 and (EEC) No 1599/85 on the opening, allocation and administration of Community tariff quotas for cattle of certain mountain breeds
 Type: Regulation
 Subject Matter: Europe;  tariff policy
 Date Published: nan

 28 . 2 . 86 Official Journal of the European Communities No L 50 / 33 COUNCIL REGULATION (EEC) No 447/ 86 of 24 February 1986 amending, on account of the accession of Spain and Portugal , Regulations (EEC) No 1598 / 85 and (EEC) No 1599/ 85 on the opening, allocation and administration of Community tariff quotas for cattle of certain mountain breeds THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 1598 / 85 is hereby replaced by the following : 'Article 4 If an importer notifies an imminent importation of the animals in question in Denmark from 1 January 1986 or in Spain from 1 March 1986 , and requests the benefit of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements in so far as the available balance of the reserve so allows .' Article 2 Article 4 of Regulation (EEC ) No 1599 / 85 is hereby replaced by the following : 'Article 4 If an importer notifies an imminent importation of the animals in question in countries of the Benelux , in Denmark or in Greece from 1 January 1986 , or in Spain from 1 March 1986 , and requests the benefit of the quota , the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements in so far as the available balance of the reserve so allows .'. Article 3 This Regulation shall enter into force on 1 March 1986 . Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Having regard to the proposal from the Commission , Whereas , by Regulations (EEC) No 1598 / 85 and (EEC) No 1599 / 85 0 ), the Council opened , for the period 1 July 1985 to 30 June 1986 , Community tariff quotas at a duty of 4 % for cattle of certain mountain breeds ; whereas , under Article 75 (2 ) ( a ) of the Act of Accession , the Kingdom of Spain is obliged , for the products in question , to apply the Common Customs Tariff duty fully from 1 March 1986 ; whereas , from that date , the benefit of these quotas should therefore cover this Member State's import needs coming from third countries in the course of the quota period ; whereas this Member State's participation in the quotas in question should initially be restricted to the possibility of drawing from the Community reserves the quantities corresponding to these needs each time they arise , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 February 1986 . For the Council The President G. BRAKS H OJ No L 155 , 14 . 6 . 1985 , p . 1 and 5 .